Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 18 objected to because of the following informalities: “a one or more” should read –one or more--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the term “app” renders the claim indefinite because it is a slang term and its meaning is variable over time. For example, “app” commonly referred to 
Regarding claim 18, and thereby claims 19-20, it is unclear from the claim if the cooler is still unloaded at the destination if the noncompliance is determined. The claim recites aborting delivery but also recites that the cooler is unloaded at the destination. The Examiner will examine the claim under the assumption that unloading only occurs if abortion is not undertaken.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehring (US20160292634) in view of Nuckols (US20170007058).
Regarding claim 1, Mehring teaches a method for delivering one or more orders of goods to one or more customers using one or more environmentally controlled containers, the containers comprising:
A compartment (¶38); and
An environmental control unit (¶37) including
A temperature sensor (¶58);
A radio (¶58); and
A controller coupled to the temperature sensor and radio (¶58),
The method comprising:
Loading the at least one container with goods (¶58);
After the loading, transporting the one or more containers to one or more destinations (¶57-58);
During the transporting, monitoring, via the associated temperature sensor, respective temperatures of the one or more containers (¶57-58);
Determining noncompliance of the measured temperature with at least one standard (¶40, ¶43, ¶54); and
Responsive to the noncompliance, sending a communication to one or more of the customers whose orders were subject to the noncompliance (¶55).
Mehring does not disclose wherein the container is a cooler with the environmental control unit.
However, Nuckols discloses wherein the container is a cooler with an environmental control unit which performs thermoelectric cooling (¶26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize thermoelectric cooling for the cooling in Mehring, thereby rendering the container a cooler per se, in order to achieve economical temperature control (¶29 of Nuckols).
Regarding claim 3, Mehring as modified teaches all of the limitations of claim 1, wherein
The monitoring comprises communicating via the radio to a handheld device (¶26, ¶58).
Regarding claim 4, Mehring as modified teaches all of the limitations of claim 1, wherein
The communication requests an instruction on a disposition of the goods subject to the noncompliance (¶61).
Regarding claim 5, Mehring as modified teaches all of the limitations of claim 1, wherein
The sending comprises a serving sending to a customer app (¶31).
Regarding claim 6, Mehring as modified teaches all of the limitations of claim 1, further comprising
Determining a further action based on a nature of the noncompliance (¶61).
Regarding claim 7, Mehring as modified teaches all of the limitations of claim 6, wherein
The determining of the further action is performed by one or more devices using a database of customer specific information (¶58-59).
Regarding claim 8, Mehring as modified teaches all of the limitations of claim 6, wherein
The determining of the further action is performed by one or more devices using a database of goods-specific information regarding compliance with said standard (¶58-59).
Regarding claim 9, Mehring teaches one or more devices for managing delivery of one or more orders of goods to one or more customers using one or more environmentally controlled containers, the containers comprising:
A compartment (¶38); and
An environmental control unit (¶37) including
A temperature sensor (¶58);
A radio (¶58); and
A controller coupled to the temperature sensor and radio (¶58),
The one or more devices running one or more programs for
Receiving measured temperature data for respective temperatures of the one or more containers (¶57-58);
Determining noncompliance of the measured temperature with at least one standard (¶40, ¶43, ¶54); and
Responsive to the noncompliance, taking remedial action (¶55).
Mehring does not disclose wherein the container is a cooler with the environmental control unit.
However, Nuckols discloses wherein the container is a cooler with an environmental control unit which performs thermoelectric cooling (¶26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize thermoelectric cooling for the cooling in Mehring, thereby rendering the container a cooler per se, in order to achieve economical temperature control (¶29 of Nuckols).
Regarding claim 10
The remedial action comprises sending a communication to one or more of the customers whose orders were subject to the noncompliance (¶55).
Regarding claim 11, Mehring as modified teaches all of the limitations of claim 10, wherein
The communication requests an instruction on a disposition of the goods subject to the noncompliance (¶61).
Regarding claim 12, Mehring as modified teaches all of the limitations of claim 9, wherein the program is further configured to
Determine the remedial action based on a nature of the noncompliance (¶61).
Regarding claim 13, Mehring as modified teaches all of the limitations of claim 9, wherein
The determining of the remedial action is performed by the one or more devices using a database of customer specific information (¶58-59).
Regarding claim 14, Mehring as modified teaches all of the limitations of claim 9, wherein
The determining of the remedial action is performed by one or more devices using a database of goods-specific information regarding compliance with said standard (¶58-59).
Regarding claim 16, Mehring as modified teaches all of the limitations of claim 9, wherein
The one or more devices comprises one or more servers (Figure 1).
Regarding claim 17, Mehring as modified teaches all of the limitations of claim 9, wherein
The one or more devices comprises a combination of one or more servers and one or more portable electronic devices (Figure 1).
Regarding claim 18, Mehring teaches for delivering one or more orders of goods to one or more customers using one or more environmentally controlled containers, the containers comprising:
A compartment (¶38); and
An environmental control unit (¶37) including
A temperature sensor (¶58);
A radio (¶58); and
A controller coupled to the temperature sensor and radio (¶58),
The method comprising:
Loading the at least one container with goods (¶58);
After the loading, transporting the one or more containers to one or more destinations (¶57-58);
Unloading the one or more containers at the one or more destinations (¶57-58, it is a food delivery service);
During the transporting, monitoring, via the associated temperature sensor, respective temperatures of the one or more containers (¶57-58);
Determining noncompliance of the measured temperature with at least one standard (¶40, ¶43, ¶54); and
Responsive to the noncompliance, aborting delivery of one or more goods subject to the noncompliance (¶55).
Mehring does not disclose wherein the container is a cooler with the environmental control unit.
However, Nuckols discloses wherein the container is a cooler with an environmental control unit which performs thermoelectric cooling (¶26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize thermoelectric cooling for the cooling in Mehring, thereby rendering the container a cooler per se, in order to achieve economical temperature control (¶29 of Nuckols).
Claims 2 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehring (US20160292634) in view of Nuckols (US20170007058), further in view of Harris (US4280330).
Regarding claims 2 and 20, Mehring as modified teaches all of the limitations of claims 1 and 18, but does not teach the battery or controller coupling of claims 2 and 20.
However, Harris discloses that it is known to power a thermoelectric cooler via battery and to coupled the device to the thermostatic control circuit (Figure 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a battery in .
Claims 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehring (US20160292634) in view of Nuckols (US20170007058), further in view of Daino (US20140283008A1).
Regarding claim 15, Mehring as modified teaches all of the limitations of claim 9, wherein
the remedial action comprises automatically aborting delivery of the goods subject to the noncompliance.
Mehring as modified does not teach wherein the delivery of a replacement is automatically set up.
However, Daino discloses that when a concern exists for a food product, automatic replacement with a substitute may be generated as a corrective action (¶136).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to automatically set up a replacement delivery in Mehring in order to correct the failure which occurred with regard to the previous item.
Regarding claim 19, Mehring as modified teaches all of the limitations of claim 18.
Mehring as modified does not teach wherein the delivery of a replacement is automatically set up for the aborted item.
However, Daino discloses that when a concern exists for a food product, automatic replacement with a substitute may be generated as a corrective action (¶136).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to automatically set up a replacement delivery in Mehring in order to correct the failure which occurred with regard to the previous item.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30-15:30 Central Time, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCHYLER S SANKS/     Examiner, Art Unit 3763